UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


STEPHEN WHITAKER,

            Plaintiff,

       v.
                                                        Civil Action No. 12-316 (CKK)
CENTRAL INTELLIGENCE AGENCY,
et al.,

            Defendants.


                                MEMORANDUM OPINION
                                   (August 15, 2014)

       Plaintiff Stephen Whitaker has filed suit against Defendants the Central Intelligence

Agency, the United States Department of Defense, and the United States Department of State

challenging Defendants’ processing of his requests pursuant to the Freedom of Information Act

and the Privacy Act. By its previous Order and Memorandum Opinion in this case, this Court

granted in part and denied in part Defendants’ [5] Motion for Summary Judgment. See Order,

ECF No. [24]; Mem. Op., ECF No. [25]. In response to this ruling, Defendants the Central

Intelligence Agency and the United States Department of State (the only remaining Defendants

in this case) have filed the present [28] Renewed Motion for Summary Judgment. In response to

this filing, Plaintiff has filed a [29] Notice of Non-Opposition to Defendants’ Renewed Motion

for Summary Judgment. Upon consideration of the pleadings 1, the relevant legal authorities, and



       1
         Complaint, ECF No. [1] (“Compl.”); Defs.’ Mot. for Summ. J., ECF No. [5] (“Defs.’
MSJ”); Errata, ECF No. [11]; Pl.’s Opp’n to Defs.’ Mot. for Summ. J., ECF No. [14-1] (“Pl.’s
Opp’n”); Defs.’ Reply Mem. in Supp. of Defs.’ Mot. for Summ. J., ECF No. [20] (“Defs.’
Reply”); Notice of Supplemental Authority, ECF No. [21]; Notice of Filing Document for In
Camera Review, ECF No. [23]; Defs.’ Renewed Mot. for Summ. J., ECF No. [28] (“Defs.’


                                               1
the record as a whole, the Court GRANTS Defendants’ [28] Renewed Motion for Summary

Judgment. Accordingly, this matter is DISMISSED WITH PREJUDICE.


                                       I. BACKGROUND

   A. Factual Background

       Between January 2008 and January 2012, Plaintiff filed a series of requests with

Defendants pursuant to the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, and the

Privacy Act, 5 U.S.C. § 552a. These requests sought records pertaining to the disappearance of a

DC-3 airplane, three other planes, Harold Whitaker (Plaintiff’s father) and four other individuals,

the United States Army’s investigation into the disappearance of the plane, the Plaintiff himself,

and the Plaintiff’s previous FOIA requests. The details of these requests are set out below.

       1. CIA

       On February 15, 2010, Plaintiff sent a FOIA request to the CIA requesting information

“relat[ing] in any way to five individuals,” including Plaintiff’s father, Harold W. Whitaker, and

“four DC-3 aircraft.” See Defs.’ MSJ, Ex. A (Declaration of Martha M. Lutz, Information

Review Officer, Director’s Area, Central Intelligence Agency) (“Lutz Decl.”) ¶ 9; Compl. at 5.

Plaintiff defined the scope of his request to include any information that would reveal whether

“any of these persons or aircraft were later found to be employed or contracted by the CIA for

service in Central America or elsewhere.”       Lutz Decl. ¶ 9.     The CIA acknowledged and

responded to this request by letter on February 24, 2010, assigning to the request Reference

Number F-2010-00611. Id. ¶ 10. In this letter, Defendant CIA issued a Glomar response,

refusing to confirm or deny the existence or non-existence of records responsive to Plaintiff’s

request. Id.; see also Phillippi v. CIA, 546 F.2d 1009, 1013 (D.C. Cir. 1976) (affirming CIA’s

Renewed MSJ”); Pl.’s Notice of Non-Opposition to Defs.’ Renewed Mot. for Summ. J., ECF
No. [29] (“Pl.’s Notice of Non-Opposition”).


                                                2
use of the “neither confirm nor deny” response to a FOIA request for records concerning CIA’s

reported contacts with the media regarding Howard Hughes’ ship, the “Hughes Glomar

Explorer”). Plaintiff appealed the CIA’s Glomar response in a letter dated April 8, 2010, and the

CIA’s Agency Release Panel denied the appeal on June 27, 2011. Lutz Decl. ¶¶ 11, 13.

       On March 24, 2011, Plaintiff sent a second request to the CIA under the FOIA and the

Privacy Act, requesting “all records about [Plaintiff] and [Plaintiff’s] father indexed to

[Plaintiff’s] or [Plaintiff’s] deceased father’s name.” Id. ¶ 14. Defendant CIA separated the

requests pertaining to each individual and assigned the request for information pertaining to the

Plaintiff as Request No. P-2011-00460. Id. ¶ 15. The CIA’s search for records that might reflect

an open Agency affiliation or otherwise acknowledge Agency affiliation existing through March

30, 2011 yielded no responsive records. Id. The CIA also asserted a Glomar response regarding

any records that might “reveal a classified connection to the CIA.” Id. Plaintiff appealed the

adequacy of Defendant CIA’s search and its Glomar response on May 12, 2011, and the CIA

accepted this appeal on August 19, 2010. Id. ¶¶ 16, 20. In response to Plaintiff’s appeal, the

CIA searched its repository of records containing information about FOIA requests (CIA-14) and

searched for any responsive records relating to the Plaintiff’s FOIA requests predating March 30,

2011 – the date the CIA received and accepted Plaintiff’s appeal. Id. ¶¶ 81-85.

       Because the part of Plaintiff’s second FOIA request to Defendant CIA requesting

information pertaining to Harold W. Whitaker was duplicative of the request in No. F-2010-

00611, it was incorporated into the processing of that earlier request, which was on appeal at the

time. Id. ¶ 16.

       2. Department of State




                                                3
       On January 3, 2008, Plaintiff submitted a FOIA and Privacy Act request to the

Department of State, seeking “any and all investigative/travel records on file” relating to a

“[m]issing airplane investigation report resulting from 10.03.80 flight gone missing over Spain

with US citizen/pilot Harold William Whitaker and one other co-pilot.” See Compl. ¶10; Defs.’

MSJ, Ex. E (Declaration of Sheryl L. Winter, Director of the Office of Information Programs and

Services of the United States Department of State) (“Walter Decl.”) ¶ 4. The request was

assigned Case Control Number 200800250. Id. ¶ 5. The Office of Information Programs and

Services (“IPS”) conducted a two-part search of its Central Foreign Policy records, resulting in

the retrieval of 19 responsive documents for the first part, and two responsive documents for the

second part. Id. ¶¶ 8-9. The first group of documents was released in full on June 22, 2009, and

the second group was released in full on August 5, 2009. Id.

       On July 31, 2008, Plaintiff submitted another FOIA and Privacy Act request to the

Department of State seeking records related to:

       Harold William Whitaker . . . Including travel, visa, special requests, federal
       benefits, piloting or travel in aircraft, DISAPPEARANCE in DC-3 Aricraft [sic]
       over Spain on 3 October 1980, search, coordination with European governments
       in search, correspondence with Adelynn Hiller Whitaker (wife who is since
       deceased) issuance of a Certificate of Death, Insurance, enduring notification of
       aircraft wreckage requests, etc.

Compl. ¶ 11; Walter Decl. ¶ 10. This request was assigned Case Control Number 200904782.

Walter Decl. ¶ 11. The IPS searched the Central Foreign Policy Records and Office of Passport

Services for records responsive to this request. The Central Foreign Policy Records search

yielded the 19 documents already disclosed in the first part of the search from Case Number

200800250, while the Office of Passport Services search yielded no responsive documents. Id.

¶¶ 13, 16.




                                                  4
       On April 29, 2011, Plaintiff submitted a third FOIA and Privacy Act request to the

Department of State, seeking records related to the Department’s administrative processing of all

his previous FOIA requests. Compl. ¶ 18; Walter Decl. ¶ 17. This request was assigned Case

Control Number 201103392. Walter Decl. ¶ 18.

       On January 20, 2012, Plaintiff submitted another FOIA and Privacy Act request to the

Department of State, seeking “all records which were classified as ‘non-responsive’ or

‘irrelevant’” in processing Request No. 200904872. Compl. ¶ 25; Walter Decl. ¶ 20. This

request was assigned FOIA Case Control Number F-2012-21285. Walter Decl. ¶ 21. The IPS

reviewed 10 documents responsive to this request, withholding two, releasing seven, and

referring the remaining documents to another agency, from which it originated.          Id. ¶ 22.

Additionally, IPS conducted supplemental searches for responsive documents, which uncovered

three documents that were released in part to Plaintiff.      Id.; see also Defs.’ MSJ, Ex. F

(Declaration of Naomi J. Ludan, FOIA and Privacy Act Disclosure Specialist for the U.S.

European Command) (“Ludan Decl.”) ¶ 4.

   B. Procedural History

       On February 27, 2012, Plaintiff filed suit in this Court raising a variety of objections to

the processing of his FOIA and Privacy Act requests by the Defendants. See generally Compl.

Defendants subsequently filed their [5] Motion for Summary Judgment seeking to dismiss this

case in its entirety. By Order and Memorandum Opinion issued March 10, 2014, the Court

granted in part and denied in part this motion. See Order, ECF No. [24]; Mem. Op., ECF No.

[25]. See also Whitaker v. CIA, No. 12-316, --- F.Supp.2d ---, 2014 WL 914603 (D.D.C. Mar.

10, 2014). As relevant here, the Court denied the motion without prejudice in three respects.

First, the Court found insufficient Defendant CIA’s invocation of FOIA Exemption (b)(3)

pursuant to the CIA Act of 1949. Whitaker, 2014 WL 914603, at *5-7. Second, the Court found


                                                5
that to the extent the CIA was withholding FOIA processing material pursuant to Exemption

(b)(3) on the basis that these materials were themselves “intelligence sources and methods”

within the meaning of the National Security Act of 1947, the Agency was applying this statute

too broadly. Id. at *7-9. Third, the Court concluded that Defendant State Department was not

entitled to summary judgment on the issue of the adequacy of its search because it had failed to

search for records regarding Maj. Lawrence Eckmann in response to Plaintiff’s FOIA requests.

Id. at *13-15.

        In response to these rulings, Defendants CIA and State Department have filed the present

[28] Renewed Motion for Summary Judgment, in which Defendants represent that they have met

the requirements set out in the Court’s previous Order and Memorandum Opinion. In response,

Plaintiff filed a [29] Notice of Non-Opposition to Defendants’ Renewed Motion for Summary

Judgment, indicating that, while he does not concede the validity of Defendants’ legal

arguments, he has elected not to contest Defendants’ motion. Accordingly, Defendants’ motion

is ripe for review.


                                    II. LEGAL STANDARD

        Congress enacted FOIA to “pierce the veil of administrative secrecy and to open agency

action to the light of public scrutiny.” Dep’t of the Air Force v. Rose, 425 U.S. 352, 361 (1976)

(citation omitted). Congress remained sensitive to the need to achieve balance between these

objectives and the potential that “legitimate governmental and private interests could be harmed

by release of certain types of information.” FBI v. Abramson, 456 U.S. 615, 621 (1982). To that

end, FOIA “requires federal agencies to make Government records available to the public,

subject to nine exemptions for specific categories of material.” Milner v. Dep't of Navy, --- U.S. -

---, 131 S. Ct. 1259, 1261-62 (2011). Ultimately, “disclosure, not secrecy, is the dominant



                                                 6
objective of the Act.” Rose, 425 U.S. at 361. For this reason, the “exemptions are explicitly

made exclusive, and must be narrowly construed.” Milner, 131 S. Ct. at 1262 (citations omitted).

       When presented with a motion for summary judgment in this context, the district court

must conduct a “de novo” review of the record, which requires the court to “ascertain whether

the agency has sustained its burden of demonstrating that the documents requested . . . are

exempt from disclosure under the FOIA.” Multi Ag. Media LLC v. Dep’t of Agriculture, 515 F.3d
1224, 1227 (D.C. Cir. 2008) (citation omitted). The burden is on the agency to justify its

response to the plaintiff’s request. 5 U.S.C. § 552(a)(4)(B). “An agency may sustain its burden

by means of affidavits, but only if they contain reasonable specificity of detail rather than merely

conclusory statements, and if they are not called into question by contradictory evidence in the

record or by evidence of agency bad faith.” Multi Ag. Media, 515 F.3d at 1227 (citation

omitted). “If an agency’s affidavit describes the justifications for withholding the information

with specific detail, demonstrates that the information withheld logically falls within the claimed

exemption, and is not contradicted by contrary evidence in the record or by evidence of the

agency’s bad faith, then summary judgment is warranted on the basis of the affidavit alone.” Am.

Civil Liberties Union v. U.S. Dep’t of Defense, 628 F.3d 612, 619 (D.C. Cir. 2011) (citations

omitted). “Uncontradicted, plausible affidavits showing reasonable specificity and a logical

relation to the exemption are likely to prevail.” Ancient Coin Collectors Guild v. U.S. Dep't of

State, 641 F.3d 504, 509 (D.C. Cir. 2011) (citation omitted). Summary judgment is proper when

the pleadings, the discovery materials on file, and any affidavits or declarations “show[ ] that

there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a).




                                                 7
       An agency also has the burden of detailing what proportion of the information in a

document is non-exempt and how that material is dispersed throughout the document. Mead

Data Cent., Inc. v. U.S. Dep’t of the Air Force, 566 F.2d 242, 261 (D.C. Cir. 1977). Any

nonexempt information that is reasonably segregable from the requested records must be

disclosed. Oglesby v. U.S. Dep’t of the Army, 79 F.3d 1172, 1178 (D.C. Cir. 1996). In addition,

district courts are obligated to consider segregability issues sua sponte even when the parties

have not specifically raised such claims. Trans-Pac. Policing Agreement v. U.S. Customs Serv.,

177 F.3d 1022, 1028 (D.C. Cir. 1999).

       Defendants’ present motion for summary judgment is unopposed. However, the Court

notes that this is not sufficient by itself to grant the motion.       See Alexander v. FBI, 691
F. Supp. 2d 182, 193 (D.D.C. 2010) (“[E]ven where a summary judgment motion is unopposed, it

is only properly granted when the movant has met its burden.”). Accordingly, the Court will

independently evaluate Defendants’ motion, remaining cognizant of the fact that “the motion

may, and should, be granted so long as whatever is before the district court demonstrates that the

standard for the entry of summary judgment . . . is satisfied.” Celotex Corp. v. Catrett, 477 U.S.
317, 323 (1986).

                                        III. DISCUSSION

   A. CIA

       The remaining challenges to the CIA’s response to Plaintiff’s FOIA and Privacy Act

requests involve FOIA Exemption (b)(3).            FOIA Exemption (b)(3) shields information

“specifically exempted from disclosure by statute . . . if that statute” either (1) “requires that the

matters be withheld from the public in such a manner as to leave no discretion on the issue,” or

(2) “establishes particular criteria for withholding or refers to particular types of matters to be

withheld.” 5 U.S.C. § 552(b)(3). Here, the CIA has invoked two statutes – the CIA Act of 1949


                                                  8
and the National Security Act of 1947 – in withholding documents pursuant to Exemption (b)(3).

Lutz Decl. ¶¶ 40-42. In its previous Order and Memorandum Opinion, the Court found that the

CIA appeared to be too broadly applying both of these statutes in withholding material from

Plaintiff. Whitaker, 2014 WL 914603, at *5-9. In Defendants’ present motion, the CIA has

clarified the basis for withholding under each of these statutes and requests that the Court grant

summary judgment in its favor.

       a. The CIA Act

       Section 6 of the CIA Act states that “the Agency shall be exempted from the provisions

of . . . any other law which require the publication or disclosure of the organization, functions,

names, official titles, salaries, or numbers of personnel employed by the Agency.” 50 U.S.C. §

3507. In its initial motion for summary judgment, the CIA invoked this provision as grounds for

withholding pursuant to Exemption (b)(3), asserting that disclosure of certain information would

impermissibly reveal the “functions” of the CIA. See Lutz Decl. ¶¶ 88, 92. The Court rejected

this reasoning, agreeing with Plaintiff and other courts of this district that the CIA may not use

the CIA Act to withhold all information related to the “functions” of the Agency. Whitaker,

2014 WL 914603, at *5-7. See also Sack v. CIA, No. 12-244, --- F.Supp.2d ---, 2014 WL
3375569, at *10 (D.D.C. July 10, 2014); National Security Counselors v. CIA, 960 F. Supp. 2d
101, 174-85 (D.D.C. 2013). Rather, the use of the word “functions” is limited by the statutory

phrase “of personnel employed by the Agency.” Therefore, in light of the fact that the CIA had

too broadly applied the CIA Act to withhold information pursuant to Exemption (b)(3), the Court

ordered the CIA to either (a) disclose any otherwise non-exempt information to Plaintiff, or (b)

along with any subsequent renewed motion for summary judgment, file a more sufficient




                                                9
declaration and Vaughn index justifying the actual relationship between the withheld information

and personnel functions of the CIA. Whitaker, 2014 WL 914603, at *7.

       In Defendants’ present filing, the CIA has met the requirements of this Court’s previous

Order and Memorandum Opinion. A Supplemental Declaration from Martha Lutz, Chief of the

Litigation Support Unit of the Central Intelligence Agency, attached to Defendants’ motion,

states that “[t]he CIA Act has been invoked to protect the names and other information that

would identify CIA personnel, such as their initials, email addresses, telephone numbers, and

office locations.” Defs.’ Renewed MSJ, Ex. 1 (“Supplemental Declaration of Martha M. Lutz,

Chief of the Litigation Support Unit of the Central Intelligence Agency”) (“Second Suppl. Lutz

Decl.”) ¶ 5. 2 This declaration further states that “[t]his information clearly falls within the ambit

of the statute because it would directly or indirectly reveal the identities of Agency personnel.”

Id. This Court has previously observed that “‘the names of its employees, personal identifiers,

official titles, file numbers, and internal organizational data’ would all appear to be information

relating to CIA personnel that could properly be withheld under the statute.” Whitaker, 2014
WL 914603, at *6 (quoting Schoenman v. FBI, 841 F. Supp. 2d 69, 84 (D.D.C. 2012)).

Furthermore, Plaintiff has provided no argument that these materials do not relate to “the

organization, functions, names, official titles, salaries, or numbers of personnel employed by the

Agency.” 50 U.S.C. § 3507. Accordingly, the Court concludes that the CIA has properly

applied the CIA Act in response to the Court’s previous Order, and summary judgment on this

issue is appropriate.



       2
           This supplemental declaration from Martha Lutz differs from the supplemental Lutz
declaration referenced in the Court’s previous Memorandum Opinion. See Defs.’ Reply, Ex. 1
(Supplemental Declaration of Martha M. Lutz, Chief of the Litigation Support Unit, Central
Intelligence Agency) (“Suppl. Lutz Decl.”). To distinguish between these two filings, the Court
refers to the more recent supplemental declaration as the “Second Suppl. Lutz Decl.”


                                                 10
       b. The National Security Act

       The National Security Act of 1947 vests the Director of National Intelligence with the

authority to protect “intelligence sources and methods.” 50 U.S.C. § 3024. This provision

authorizes withholding under Exemption (b)(3).          However, in its previous Order and

Memorandum Opinion, the Court concluded that to the extent that CIA was arguing that its

processing materials for Plaintiff’s FOIA and Privacy Act requests constitute “intelligence

sources and methods” covered by the statute, it was applying the statute too broadly. Whitaker,

2014 WL 914603, at *7-9. To the extent that the CIA was asserting that the FOIA processing

materials themselves contain intelligence sources and methods, these materials could be

withheld. Id. at *8. Similarly, these materials could be withheld pursuant to the National

Security Act if they discuss whether to disclose information that would reveal intelligence

sources or methods. Id. Nevertheless, to the extent the CIA was asserting that the FOIA

processing materials are themselves “intelligence sources and methods,” the Court concluded

that the Agency went too far. Id. As the Court previously stated, “the FOIA processing

materials may contain intelligence sources and methods and thus may be withheld on the basis

that their disclosure would reveal these intelligence sources and methods. However, they may

not be withheld on the ipse dixit that they simply are intelligence sources and methods.” Id.

Accordingly, the Court ordered the CIA to either (a) disclose any otherwise non-exempt

information to Plaintiff, or (b) along with any subsequent renewed motion for summary

judgment, file a more sufficient declaration and Vaughn index which explained in greater detail

why all of the information withheld pertains to intelligence sources and methods. Id. at *9.

       In the materials offered in support of its renewed motion for summary judgment, the CIA

“agrees that FOIA processing materials would not themselves constitute intelligence sources and




                                               11
methods.” Second Suppl. Lutz Decl. ¶ 7. However, the CIA now clarifies that “the CIA invoked

the National Security Act to protect specific portions of the processing materials at issue because

they discuss intelligence sources and methods, or contain information that would reveal these

intelligence sources and methods.” Id. The newly provided Lutz Declaration states (and the

accompanying Vaughn index corroborates) that revealing the contents of these FOIA processing

materials would function as an end-run around the CIA’s Glomar response, which the CIA used

in the first instance to protect intelligence sources and methods and which Plaintiff has not

contested. Id. ¶ 8 (“The [Glomar] response is designed to protect from disclosure, inter alia,

unacknowledged CIA sources, capabilities, authorities, interests, weaknesses, and resources.”).

As noted, the CIA previously issued a Glomar response, neither confirming nor denying whether

it was in possession of records responsive to Plaintiff’s FOIA requests. As the Lutz declaration

explains, “[r]eleasing the results of the[] searches [taken in response to Plaintiff’s requests]

would reveal whether or not the CIA possesses material responsive to plaintiff’s request. . . .

Using the FOIA processing documents to achieve confirmation of what cannot be uncovered by

the actual request would frustrate the purpose of the Glomar response.” Id. ¶ 9. “Indications that

responsive records exist would tend to reveal a classified association between the information

requested by the plaintiff and the Agency” while “a lack of responsive material would tend to

show that no such classification existed.” Id. Therefore, “the CIA invoked the National Security

Act to maintain the viability of the Glomar response and protect the intelligence sources and

methods underlying that response.” Id.

       By providing this additional information, the CIA has met the requirements imposed by

the Court’s previous Memorandum Opinion and Order, as it has explained in greater detail why

all of the information withheld pertains to intelligence sources and methods. As the Supreme




                                                12
Court has made clear, the CIA has “very broad authority to protect all sources of intelligence

information from disclosure.” CIA v. Sims, 471 U.S. 159, 168-69 (1985). “Because of this

‘sweeping power’, courts are required to give ‘great deference’ to the CIA’s assertion that a

particular disclosure could reveal intelligence sources or methods.” Berman v. CIA, 501 F.3d
1136, 1140 (9th Cir. 2007) (citations omitted). “[I]t is the responsibility of the Director . . . , not

that of the judiciary, to weigh the variety of complex and subtle factors in determining whether

disclosure of information may lead to an unacceptable risk of compromising the Agency’s

intelligence-gathering process.” Sims, 471 U.S. at 180. See also Linder v. Dep’t of Defense, 133
F.3d 17, 25 (D.C. Cir. 1998). Here, with the newly provided materials, the CIA has stated that

the document processing materials either themselves discuss intelligence sources and methods or

contain information that would reveal intelligence sources and methods which the CIA has

sought to protect through its Glomar response. Second Suppl. Lutz Decl. ¶¶ 8-9. In light of the

“great deference” afforded the CIA pursuant to this provision, the Court concludes that this

material may be withheld pursuant to the National Security Act and Exemption (b)(3).

Accordingly, summary judgment is appropriate as to this issue.

   B. State Department

       In its previous Order and Memorandum Opinion, the Court concluded that the State

Department performed an inadequate search for responsive records in response to Plaintiff’s

FOIA requests. Whitaker, 2014 WL 914603, at *13-15. Specifically, the search was inadequate

because the State Department had not searched for records about Major Lawrence Eckmann, the

co-pilot of the plane containing Plaintiff’s father. The State Department now represents that it

has searched for records relating to Maj. Eckmann as requested by Plaintiff and released the one

document located in response to Plaintiff, thus curing the defects in its previous search. The

Court agrees and grants summary judgment on this issue.


                                                  13
       An agency fulfills its obligations under FOIA if it can demonstrate beyond material doubt

that its search was ‘reasonably calculated to uncover all relevant documents.’” Valencia-Lucena

v. U.S. Coast Guard, 180 F.3d 321, 325 (D.C. Cir. 1999) (citation omitted). “At summary

judgment, a court may rely on [a] reasonably detailed affidavit, setting forth the search terms and

the type of search performed, and averring that all files likely to contain responsive materials (if

such records exist) were searched.” Ancient Coin Collectors Guild, 641 F.3d at 514 (quotations

and citation omitted). “The agency cannot limit its search to only one or more places if there are

additional sources ‘that are likely to turn up the information requested.’” Valencia-Lucena, 180
F.3d at 326 (citation omitted). Ultimately, the adequacy of a search is “determined not by the

fruits of the search, but by the appropriateness of [its] methods.” Iturralde v. Comptroller of the

Currency, 315 F.3d 311, 315 (D.C. Cir. 2003) (citation omitted). See also Weisberg v. DOJ, 745
F.2d 1476, 1485 (D.C. Cir. 1984) (“[T]he issue to be resolved is not whether there might exist

any other documents possibly responsive to the request, but rather whether the search for those

documents was adequate.”) (emphasis in the original).

       In response to the Court’s previous Order, the State Department searched for documents

mentioning Maj. Eckmann in all of its records systems reasonably likely to contain responsive

records during the relevant time period. Defs.’ Renewed MSJ, Ex. 2 (Decl. of John F. Hackett) ¶

4. These repositories include the Central Foreign Policy Records and the Office of Passport

Services, as well as the retired files of the Office of Overseas Citizens Services, the U.S.

Embassy in Madrid, the U.S. Consulate General in Barcelona, the U.S. Embassy in Bonn, and

the U.S. Consulate General in Stuttgart. Id. These searches resulted in the retrieval of one




                                                14
responsive document, which was released to Plaintiff in full. 3 Id. ¶ 11. For his part, Plaintiff

provides no argument as to the inadequacy of this search. Finding that the State Department has

remedied the previous defects in its search for records, the Court grants summary judgment as to

this issue.

        3. Segregability

        Finally, pursuant to its independent obligation to consider the issue of segregability, the

Court is satisfied from the CIA’s description of its review process that it has complied with its

segregability obligations.    According to Defendants, the CIA evaluated the documents

potentially responsive to Plaintiff’s request and determined that any documents responsive to

Plaintiff’s requests were exempt from disclosure in their entirety. See Second Suppl. Lutz Decl.

¶ 11 (“I have conducted page-by-page, line-by-line review of all of the documents at issue in this

case and have determined that all reasonably segregable non-exempt information has been

produced.”). Again, as discussed, Plaintiff has raised no objection on this point. In addition,

segregability concerns are of no moment with respect to the State Department, as the State

Department released the one document located through its additional searches in its entirety.

Accordingly, the Court does not find segregability concerns sufficient to deny summary

judgment to Defendants.




        3
        The State Department notes that this document is a “near-identical duplicate of [a]
document . . . released to Plaintiff by letter dated August 5, 2009 in response to request number
200800250.” Id. ¶ 11.


                                                15
                                   IV. CONCLUSION

      For the foregoing reasons, the Court GRANTS Defendants’ [28] Renewed Motion for

Summary Judgment.        Accordingly, this action is DISMISSED WITH PREJUDICE.       An

appropriate Order accompanies this Memorandum Opinion.



Dated: August 15, 2014

                                                         ____/s/________________________
                                                         COLLEEN KOLLAR-KOTELLY
                                                         United States District Judge




                                           16